Citation Nr: 1712911	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial, compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active service from August 1968 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

This case was previously before the Board in March 2015 at which time it was remanded for additional development.  A review of the record reflects that there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the appeal period, the Veteran's hearing loss has been manifested by a Level I hearing loss in his right ear and a Level II hearing loss in his left ear and Level II hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met at any time.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable disability rating for his service-connected bilateral hearing loss.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in March 2011.

Pursuant to VA's duty to assist in the development of a claim, VA associated with the file the Veteran's service treatment records, VA treatment records, private medical records and provided VA examinations in March 2011 and August 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(3).  The VA examinations are adequate for evaluation of the claim.  The examiners interviewed the Veteran and conducted appropriate audiological testing which is adequate to accurately adjudicate the claim.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Compensable Evaluation for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski,  1 Vet. App. 589 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability following an award of service connection, separate, or "staged," ratings can be assigned for separated periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board briefly notes that, although 38 C.F.R. § 4.86 provides an alternative method of evaluation for exceptional patterns of hearing impairment, the evidence in this case does not establish the requisite criteria.  Thus, use of Table VIA in determining the Roman numeral designations for the Veteran's bilateral hearing loss is not appropriate, and only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

After review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss at any time during the period under review.

The Veteran underwent a VA audio evaluation in March 2011 which did not document a compensable hearing loss.  The audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
70
65
54
LEFT
35
60
60
50
51

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 96 in the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, hearing loss in the right ear is assigned a numeric designation of Level II, and hearing loss in the left ear is assigned a Level I.  Where hearing loss is at Level II in the poorer ear and a Level I in the better ear, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Board remanded this matter in March 2015 in order to provide the Veteran with a new VA audio examination, as both the Veteran and his representative had described a worsening of the disability.

The Veteran was afforded a new VA audio examination in August 2015 which did not document a compensable hearing loss.  The audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
75
65
56
LEFT
40
70
65
60
59

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  Applying these results to Table VI in 38 C.F.R. § 4.85, hearing loss in the right ear is assigned a numeric designation of Level I, and hearing loss in the left ear is assigned a Level II.  Where hearing loss is at Level II in the poorer ear and a Level I in the better ear, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran has not submitted any additional evidence that shows his hearing loss warrants a higher disability evaluation.  Although the Board notes the Veteran's complaints of the impact his hearing loss has on his daily life, specifically that he relies on the use of hearing aids for best communication, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  Moreover, the VA examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The evaluation of the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321 (b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

The Veteran has reported difficulty understanding when people speak.  A comparison of the Veteran's bilateral hearing loss disability with the schedular criteria shows that the rating criteria are adequate to capture the disability level and symptomatology.  The Veteran's hearing loss and associated functional impairment, including difficulty hearing and communicating, are reasonably described by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Specifically, his difficulty hearing and difficulties understanding speech, with concomitant communication difficulties, are measured by puretone audiometry and speech recognition testing, the results of which determine the schedular evaluation.  See 38 C.F.R. §§ 4.85, 4.86; cf. 64 Fed. Reg. 25209 (May 11, 1999) (indicating that the current rating criteria take into account certain patterns of hearing loss that may be an "extreme" handicap in the presence of "any" environmental noise, which also implies that the presence of environmental noise is also contemplated for other patterns of hearing loss); Martinakv. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that the Secretary's policy of having VA audiometry tests performed in a sound-controlled room is not a plainly erroneous interpretation § 4.85(a) and is not otherwise inconsistent with VA's medical examination regulations).  These test results serve as markers of disability in terms of one's ability "to function under the ordinary conditions of daily life including employment," which forms the basis of all disability evaluations.  See 38 C.F.R. § 4.10.

The fact that a particular symptom, challenge, or circumstance is not described in the rating criteria, which generally contain no such description whatsoever, does not in itself indicate an unusual disability picture not contemplated by the rating criteria.  Rather, there must be evidence that a given symptom or challenge is not contemplated by the rating criteria such as to render their application impractical.  There is no such evidence in this case.  The fact that the hearing loss disability may impose external challenges or circumstances unique to the Veteran and not specifically mentioned in the criteria, cannot alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Further, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical." VAOPGCPREC 6-96; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19.

In short, the Veteran's difficulty hearing and communicating, with associated challenges under the conditions of daily life and employment are the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Neither the Veteran's symptoms nor their severity render application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321 (b), 4.85.  In making this determination, the Board does not discount or wish to gloss over the severity of the Veteran's hearing loss disability and the considerable challenges it causes.  The Board's finding is limited to whether the schedular criteria are adequate to evaluate it for rating purposes under the applicable legal framework. 

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321 (b).  Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran does not argue, and the record does not otherwise reflect, that his bilateral hearing loss renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial increased evaluation for bilateral hearing loss.


ORDER

Entitlement to an initial compensable evaluation for service-connected hearing loss is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


